DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	Claims 1-2, 5-12, 15-18, 20-21, and 23-24 are allowed over the prior art of record.
	Independent claim 1 is allowed since the claim recites a display control method for an N-primary-color display panel, wherein the N-primary-color display panel comprises a plurality of pixel units, and each pixel unit comprises subpixels in N primary colors, where N is an integer greater than or equal to 4, the display control method comprising: acquiring an M-primary-color input signal from each pixel in an original image, the original image comprising a plurality of pixels corresponding to the plurality of pixel units respectively, each pixel being configured to display a colored image in M primary colors, M being an integer greater than 1 and smaller than N; and calculating an N-primary-color input signal for a corresponding pixel unit of the N-primary-color display panel in accordance with color coordinates of each primary color for the N-primary-color display panel and the M-out in the N-primary-color input signal for the corresponding pixel unit of the N-primary-color display panel acquired in accordance with the M-primary-color input signal for each pixel in the original image is calculated through the following equation: Xout =              
                ∂
            
        τij X ϳin + (1-            
                 
                ∂
            
        )τij  X ίin, where at least one coordinate value of color coordinates of the primary color X in one direction is located between corresponding coordinate values of color coordinates of primary colors i, j in a chromacity diagram, a primary color k is a primary color other than the primary colors i, j in the primary colors R, G and B, Xout represents an input signal for the primary color X of the corresponding pixel unit of the N-primary-color display panel, 
            
                ∂
            
         = 
    PNG
    media_image1.png
    44
    307
    media_image1.png
    Greyscale
 min(iin,,jin,) represents a minimum value of grayscale values for i and j in the M-primary-color input signal, max (iin,,jin,) represents a maximum value of the grayscale values for i and j in the M-primary-color input signal, Lxi represents a distance between a position corresponding to the color coordinates of x and a position corresponding to the color coordinates of i in the chromacity diagram, and Lxj represents a distance between the position corresponding to the color coordinates of x and a position corresponding to the color coordinates of j in the chromacity diagram.
.
	Claims 2, 5-12, 15-18, and 20-21 are allowed as being dependent upon aforementioned independent claim 1. 


    PNG
    media_image2.png
    165
    793
    media_image2.png
    Greyscale
 

    PNG
    media_image3.png
    72
    170
    media_image3.png
    Greyscale
 min(Gin, Rin) represents a minimum value of grayscale values of G and R in the three-primary-color input signal, max(Gin, Rin) represents a maximum value of the grayscale values of G and R in the three-primary-color input signal, min(Gin, Bin) represents a minimum value of grayscale values of G and B in the three-primary-color input signal, max(Gin, Bin) represents a maximum value of the grayscale values of G and B in the three-primary-color input signal, LYR represents a distance between a position corresponding to color coordinates of Y and a position corresponding to color coordinates of R in the chromacity diagram, LYG represents a distance between the position corresponding to the color coordinates of Y and a position corresponding to color coordinates of G in the chromacity diagram, LCG represents a distance between a position corresponding to color coordinates of C and the position corresponding to the color coordinates of G in the chromacity diagram, and LCB represents a distance between the position corresponding to the color coordinates of C and a position corresponding to color coordinates of B in the chromacity diagram.
	Independent claim 24 is allowed since the claim recites a display control method for an N-primary-color display panel, wherein the N-primary-color display panel comprises a plurality of pixel units, and each pixel unit comprises subpixels in N primary colors, where N is an integer greater than or equal to 4, the display control method comprising: acquiring an M-primary-color input signal from each pixel in an original image, the original 

    PNG
    media_image4.png
    198
    793
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    68
    541
    media_image5.png
    Greyscale
 min(Gin, Rin) represents a minimum value of grayscale values of G and R in the three-primary-color input signal, in, Rin) represents a maximum value of the grayscale values of G and R in the three- primary-color input signal, min(Gin, Bin) represents a minimum value of grayscale values of G and B in the three-primary-color input signal, max(Gin, Bin) represents a maximum value of the grayscale values of G and B in the three-primary-color input signal, min(Rin, Bin) represents a minimum value of grayscale values of R and B in the three-primary-color input signal, max(Rin, Bin) represents a maximum value of the grayscale values of R and B in the three- primary-color input signal, LYR represents a distance between a position corresponding to color coordinates of Y and a position corresponding to color coordinates of R in the chromacity diagram, LYG represents a distance between the position corresponding to the color coordinates of Y and a position corresponding to color coordinates of G in the chromacity diagram, LCG represents a distance between a position corresponding to color coordinates of C and the position corresponding to the color coordinates of G in the chromacity diagram, LCB represents a distance between the position corresponding to the color coordinates of C and a position corresponding to color coordinates of B in the chromacity diagram, LMR represents a distance between a position corresponding to color coordinates of M and the position corresponding to the color coordinates of R in the chromacity diagram, and LMB represents a distance between the position corresponding to the color coordinates of M and the position corresponding to the color coordinates of B in the chromacity diagram.
	The closest prior art by Nakamura et al. (hereinafter Nakamura – US Doc. No. 20110210911) discloses a display with an array of pixels wherein image data is calculated to be displayed by the pixel array. Nakamura does not disclose a display control method for an N-primary-color display panel, wherein the N-primary-color display panel comprises out in the N-primary-color input signal for the corresponding pixel unit of the N-primary-color display panel acquired in accordance with the M-primary-color input signal for each pixel in the original image is calculated through the following equation: Xout =              
                ∂
            
        τij X ϳin + (1-            
                 
                ∂
            
        )τij  X ίin, where at least one coordinate value of color coordinates of the primary color X in one direction is located between corresponding coordinate values of color coordinates of primary colors i, j in a chromacity diagram, a primary color k is a primary color other than the primary colors i, j in the primary colors R, G and B, Xout represents an input signal for the primary color X of the corresponding pixel unit of the N-primary-color display panel, 
            
                ∂
            
         = 
    PNG
    media_image1.png
    44
    307
    media_image1.png
    Greyscale
 min(iin,,jin,) represents a minimum value of grayscale values for i and j in the M-primary-color input signal, max (iin,,jin,) represents a maximum value of the grayscale values for i and j in the M-primary-color input signal, Lxi xj represents a distance between the position corresponding to the color coordinates of x and a position corresponding to the color coordinates of j in the chromacity diagram.
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555. The examiner can normally be reached Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM R. GIESY/Primary Examiner, Art Unit 2694